Citation Nr: 1726598	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-47 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) rated as 30 percent prior to September 10, 2013 and rated 50 percent from September 10, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The February 2010 rating decision granted service connection for PTSD, evaluated as a 30 percent disability, effective September 3, 2009.  In an April 2014 rating decision, the RO increased the rating to 50 percent, effective September 10, 2013. 


FINDINGS OF FACT

1. For the period prior to March 9, 2010, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood.

2. For the period from March 9, 2010 to September 10, 2013, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. For the period since September 10, 2013, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity. 

4. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. For the period prior to March 9, 2010, the criteria for an increased initial rating of 70 percent for PTSD were met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. For the period from March 9, 2010 to September 10, 2013, the criteria for an initial rating in excess of 30 percent for PTSD were not met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. Since September 10, 2013, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Rating for PTSD

The Veteran contends that his service-connected PTSD warrants an initial disability rating higher than the 30 and 50 percent staged ratings currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 0 percent evaluation is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Beginning with the period prior to March 9, 2010, following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgment, thinking or mood, entitling him to an initial disability rating of 70 percent.

In this regard, the evidence of record includes a January 2010 private treatment record which documents the Veteran's persistent suicidal thoughts without plan or intent.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating; rather, the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).

The evidence of record also includes an August 2008 private treatment record which documents that the Veteran reported that symptoms related to his PTSD included panic attacks three to four times per week, exaggerated startle response, withdrawing from others, sleep disturbance, nightmares, no friends, difficulty getting along with others, depressed mood, and hypervigilance.  The examiner noted that the Veteran's speech was relevant, coherent, and logical; his thought process was logical, sequential, and pertinent; and he was oriented to time and place.  However, the examiner also noted that the Veteran was suicidal and homicidal and assigned a markedly low GAF score of 45.  A GAF score of 41 to 50 supports serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).    

Given the Veteran's report of suicidal ideations and the correspondingly low GAF score of 45 during this period, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to March 9, 2010 the disability due to the Veteran's PTSD most nearly approximated the schedular criteria for an initial increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

Turning to the period from March 9, 2010 to September 10, 2013, following a review of the record, the Board finds that the Veteran's PTSD symptoms during this period best approximated occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, entitling him to an initial disability rating of no more than 30 percent.

In this regard, the evidence of record includes May 2010 and February 2012 VA medical records which document that the Veteran reported no suicidal ideations and stated that it would not be an option for him to consider as it goes against his values.  The Board notes that the Veteran has consistently denied suicidal/homicidal ideations since January 2010.  

Otherwise, the Veteran reported symptoms related to his PTSD included depressed mood, anxiety, nightmares, flashbacks, irritability, anger, and avoidance.  However, the clinicians noted that the Veteran recently reconnected with an old military buddy from Vietnam with whom he planned to meet up, that he enjoyed fishing and visiting family members, had fair grooming and hygiene, and dressed appropriately in clean casual attire.  Additionally, the Veteran reported that he had been looking into using educational benefits he earned while working for Chrysler; he said he was checking into training of new heavy equipment operators for certification at Akron University.   

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that from March 9, 2010 to September 10, 2013 the disability due to the Veteran's PTSD best approximated the schedular criteria for a disability rating of no more than 30 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

Finally, for the period since September 10, 2013, following a review of the record, the Board finds that from September 10, 2013, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity, entitling him to an initial disability rating of no more than 50 percent.

In this regard, the evidence of record includes a September 2013 VA examination report which documents that the Veteran reported that symptoms related to his PTSD included moderate difficulty with anxiety, social withdrawal at times of stress, sleep disturbance, hypervigilance, exaggerated startle response, and distressing memories.  The examiner noted disturbances of motivation and mood and difficulty in adapting to stressful circumstances, including work or work like setting.  However, the examiner noted that there was no neglect of hygiene or appearance; no impairment in communication; the Veteran reported he got along well with his neighbors and family; he had a few dozen friends; and went out to dinner with friends on a regular basis.  The Veteran also denied suicidal ideation, panic attacks, hopelessness, helplessness, and homicidal ideation.  The examiner assigned a GAF score of 60 and opined that the Veteran's psychiatric impairment was productive of: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The evidence of record also includes an October 2015 VA examination report which documents that the Veteran reported that symptoms related to his PTSD included nightmares, hypervigilance, sleep impairment, anxiety, and depressed mood.  The examiner noted disturbance of motivation and mood; the Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks was moderately impaired; and that his ability to be flexible in the work setting was considered moderately impaired.  However, the examiner also noted that the Veteran's ability to understand and follow instructions was considered unimpaired; he had been married to his wife for almost five decades; and he denied auditory or visual hallucinations, and suicidal or homicidal ideation.  The examiner opined that the best description of the Veteran's psychiatric impairment was: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  
Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that since September 10, 2013, the Veteran's PTSD has approximated the schedular criteria for a disability rating of no more than 50 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).


II. TDIU
TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran currently meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (rated as 50 percent disabling); ischemic heart disease (rated as 30 percent disabling); bilateral hearing loss (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); type II diabetes mellitus (rated as 10 percent disabling) and scars of chest and right leg, residuals of coronary artery bypass graft associated with ischemic heart disease (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working for Chrysler Corporation as a tow motor operator instructor.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  

In this regard, the evidence of record includes an October 2011 VA examination report in which the examiner opined that the Veteran's ischemic heart disease's effect on occupation includes: after walking for less than a couple of hundred yards, the Veteran has to sit down to rest because of chest tightness and shortness of breath, and walking up five or more stairs causes the same symptoms.    

The evidence of record also includes a February 2015 VA examination report in which the examiner opined that the Veteran's hearing loss impacts his ability to work in that if he is sitting and someone talks to him on his left side, he has trouble understanding.

Additionally, the evidence of record includes an October 2015 VA examination report in which the examiner opined that occupational impairments due to the Veteran's service-connected PTSD include: his ability to retain instructions as well as sustain concentration to perform simple tasks is considered moderately impaired; his ability to respond appropriately to co-workers, supervisors, or the general public is considered mildly impaired; his ability to respond appropriately to changes in the work setting is considered moderately impaired; his ability to accept supervision is moderately impaired; his ability to accept criticism is considered moderately impaired; his ability to be flexible in the work setting is considered moderately impaired; his ability to work in groups is considered markedly impaired; and his ability for impulse control in the work setting is considered moderately impaired.

The Board acknowledges that the evidence of record includes an October 2015 VA examination report in which the VA examiner opined that the Veteran's ischemic heart disease impacts his ability to work in that significant physical labor (i.e. construction work) is not recommended, but there is no restriction to physical work of a moderate nature (grocery store/department store) or sedentary employment.  However, this opinion did not consider the effect of the Veteran's service-connected disabilities in the aggregate on his ability to work.

Therefore, after reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education, and his primary employment history working for Chrysler Corporation as a tow motor operator.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his 


	(CONTINUED ON NEXT PAGE)






educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  


ORDER

An initial increased rating of 70 percent prior to March 9, 2010 for PTSD is granted.

An initial increased rating in excess of 30 percent from March 9, 2010 to September 10, 2013 for PTSD is denied.

An initial increased rating in excess of 50 percent from September 10, 2013 for PTSD is denied. 

A TDIU is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


